
	
		II
		111th CONGRESS
		2d Session
		S. 3502
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 17, 2010
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To restore Americans’ individual liberty by
		  striking the Federal mandate to purchase insurance.
	
	
		1.Short titleThis Act may be cited as the
			 American Liberty Restoration
			 Act.
		2.Restoring individual libertySections 1501 and 1502 and subsections (a),
			 (b), (c), and (d) of section 10106 of the Patient Protection and Affordable
			 Care Act (and the amendments made by such sections and subsections) are
			 repealed and the Internal Revenue Code of 1986 shall be applied and
			 administered as if such provisions and amendments had never been
			 enacted.
		
